UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4550


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROSS LANCE PRICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:06-cr-00035-RLV-DCK-12)


Submitted:    November 24, 2008            Decided:   December 15, 2008


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Adam Morris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ross      Lance    Price    pled        guilty   to    one      count        of

conspiracy to manufacture and possess with intent to distribute

methamphetamine,      in    violation        of    21   U.S.C.       §    846(a)(1),

(b)(1)(A) (2006), and one count of possessing with intent to

distribute     methamphetamine,         in        violation     of       21     U.S.C.

§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 (2006).                     On appeal, he

claims the district court erred in arriving at the drug quantity

for sentencing purposes.       Finding no error, we affirm.

          Pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 1B1.3(a)(1)(B) (2007), in determining the proper base offense

level to apply to a defendant involved in a drug conspiracy, the

defendant is responsible for his own acts, as well as for “all

reasonably    foreseeable    acts”    of     his    co-conspirators           taken    in

furtherance    of    the    joint    criminal        activity.           See    United

States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999); United

States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993).                               The

Guidelines do not require precise calculations of drug quantity,

as the district court’s approximation is not clearly erroneous

if supported by competent evidence.                Randall, 171 F.3d at 210.

If the district court relies on the drug quantity included in

the PSR, the defendant bears the burden of establishing that the

information is incorrect, as “mere objections are insufficient.”

Id. at 210-11.

                                        2
             We review for clear error the district court’s drug

quantity determination.             United States v. Fletcher, 74 F.3d 49,

55   (4th    Cir.    1996).        In   determining           relevant    conduct,         the

district court may consider any relevant and reliable evidence

before it, including hearsay.             United States v. Bowman, 926 F.2d

380, 381-82 (4th Cir. 1991).             In fact, hearsay alone can provide

sufficiently        reliable      evidence        of     drug     quantity.          United

States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992).                              Hearsay

statements of co-conspirators may be considered reliable.                                  See

United States v. Love, 134 F.3d 595, 607 (4th Cir. 1998).                                  The

Government has the burden of establishing the amount of drugs

used   for    sentencing         calculations      by     a     preponderance       of     the

evidence.         United States v. Cook, 76 F.3d 596, 604 (4th Cir.

1996).

             We    find    the    district       court    did    not    clearly      err    in

arriving     at    the    drug    quantity.        Price’s       arguments     on    appeal

challenging the drug quantity are too general, speculative and

without evidentiary support.

             Accordingly, we affirm the convictions and sentence.

We   dispense      with    oral    argument       because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED



                                             3